Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 1 of 8

 

 

Page 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WANDA GRIGSBY,

 

 

PLAINTIFF,
VS. NO. 4:19-cv-00778-LPR
PULASKI COUNTY SPECIAL SCHOOL DISTRICT, |
DEFENDANT.
ae
|
DEPOSITION |
OF
WANDA GRIGSBY

 

PLAINTIFF’S
EXHIBIT

A

 

FRIDAY, FEBRUARY 19, 2021

 

22e95b38-ac8d-4538-b810-5e0f1236d0ce
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 2 of 8

 

 

LD

La

12

ie

14

15

16

17

18

1.2

20

21

ae

a3

24

Zo

Page 15

no longer have that inspections license. That was
with the Department of Human Services and with Code
Enforcement. So, I no longer have that.

Q What is that inspection license?

A That inspection license gave me the right to
going into jails and all, making sure that the jails
were facilitated for juveniles, that you were not
holding juveniles along with adults in adult
facilities.

QO Okay. And DHS provided that license?

A Yes, sir.

QO So, you have an interest in criminal justice, I
presume?

A I did, EE Bir.

Oo Okay. And has that just always been an interest

that you have had?

A Yes.

QO And you came to work for the district, was it
2012, I believe?

A Yes, I believe that's correct. Yes, sir.

Q Give me kind of a summary of your work history
from '90 when you graduated UALR up until 2012 with
the district.

A Okay.

QO And I don't need perfection, I just kind of want

 

222¢95b38-ac8d-4538-b810-5e0f1236d0ce

 
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 3 of 8

 

 

10

11

nee

Le

14

15

16

17

18

19

20

ok

22

23

24

25

Page 38
A Yes.
QO So, let's go back, and just the grievance issue
through the PCSSD --
A Right.
0 -- did that come to a resolution?
A Eventually, it did. The disconnect that I had,
Bennie Bowers was still there. I did not feel safe,
because even going to Mr. Brewer at that time, he was
-- I was still having to be in the same office with
him at that time. And that's why I went on forward

with the EEOC.

Q Okay.
A Okay?
QO Yes. And then, the EEOC went to mediation, and

ultimately it was resolved by way of an agreement?

A Yes, sir. And in that time frame, they did get
rid of Bennie Bowers.

Q Okay.

A They did have him resign.

Q And how did you feel about that?

A I felt better that he had resigned, but I did not
feel better in the aspects of Dave Thomas being there.
Because they were best buddies, and I knew that that
was going to -- you know, that was another thing

there.

 

 
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 4 of 8

 

 

10

Ld

2

13

14

15

16

17

18

LS

20

ok

22

25

24

25

Page 39
QO Yes. And we will get to that.
A Ald 2ughe »
Q Let me make sure -- let me make sure our time
line is -- so, you are hired in August of 2012;
Ssorrect?
A Yes, sir, if that's what it is.
Q And what's your position when you were hired?
A I went from a security officer to a training
officer to an administrative sergeant.
9 So, you start as a, what, training -- what did
you start at?
A When I first was hired on at PCSSD, I was a
Security effieer,
O And that's an individual that patrols buildings
and campuses?
A In the schools, correct.
QO All right. And what's your next lateral move?
A Training officer.
O And what is the difference?
A Training officer, I did all the training for the
district, such as active shooter. I did training such
as -- when I got hurt, I did the PT training of it,

physical training. I did seminar training. Anything
dealing with the students' safety. Those were in my

job duties.

 

22e95b38-ac8d-4538-b810-5e0f1236d0ce

 
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 5 of 8

 

 

10

11

12

13

14

io

16

17

18

19

20

cet

ee

Zo

24

25

Page 40
Q As a training officer, do you still perform
security officer duties when not training?
A Basically, I supervised them, is what I did.
QD Okay.
A Okay.
QO 50, as a training officer, you provided training,

but you also become a supervisor to other security

officers?
A That is correct, yes.
QO Okay. So, in the hierarchy, is the Securi by

officer the entry position in the Security Department?

A Yes.

Q And is the next position a training officer?

A Yes. I would say you could say that.

Q Okay. Are you having trouble hearing me? I know

you lean close every time I talk.

A Yeah. It's kind of muffled. It will be clear
and then it's kind of muffled.

QO What about now, is that better?

A That's better.

O Okay. I will do my head set.

A All right.

0 So, training officer. And then, what was your
next move after training officer?

A Administrative sergeant.

 

22e95b38-ac8d-4538-b810-5e0f1236d0ce

 
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 6 of 8

 

 

10

11

12

2

14

15

16

Lf

18

LG

20

21

Ae

23

24

oo

Page 41

Q All right. And is that the next -- I know that
was your next move. But in the hierarchy, is that
right above a training officer?

A Well, actually, no. It was actually a step
below. The training officer would have been higher
than an administrative sergeant. During that time
frame, what occurred was, they did some salary cuts.

And so, what happened was, I got kicked down from a

training officer at $70,000.00 to an administrative
sergeant at $50,000.00.

OQ What year was that?

A 2017, 2018, maybe.

Q Did they eliminate all training officers?

A Yes. I'm the only one that had that position.
QO Oh, you were the only training officer in the
distacies?

A Yes, that was in the district, that is correct.
Q so, they eliminated your position, and then
offered you an administrative sergeant position?

A Lee.

Q And then, who took over training

responsibilities?
A That was up under me, as well. They just
eliminated the training officer's position.

O Okay. Well, you told me earlier that you were a

 

22095b38-ac8d-4538-b810-5e0f1236d0ce

 
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 7 of 8

 

 

10

11

Le

Le

14

15

16

17

18

19

20

Zk

22

ao

24

25

Page 50

A So, I sat in that role for that period of time.
O Until when?
A Until they announced on August 30th that Dave
Thomas was the facilitator of the position.
Q August 30th of when?
A 2018-2019. Whatever is on that --

MR. PORTER: 2018.

THE WITNESS: 2018. Thank you.
BY MR. KEES:
QO And at that point, there is no director, there is

just a facilitator?
A Yes.

Q And he reports directly to Curtis Johnson?

A Yes.
QO So, Mr. Bowers, I don't have the exact date, but
it was sometime in the spring of 2018 -- let me ask

you this. Your Complaint shows that you filed the
sexual harassment charge against Bennie Bowers and it
was resolved in June of 2018.

A Yes, sir.

OQ And when it was first resolved, he was still
employed there at PCSSD?

A Yes. What I'm saying is, they didn't resolve it
until then. When I made the grievance back in, I

believe it was April, he was still there.

 

 
Case 4:19-cv-00778-LPR Document 32-1 Filed 04/30/21 Page 8 of 8

 

 

10

11

12

13

14

LS

16

ae

18

19

20

21

22

23

24

£2

Page 57

Q Okay. So, the Settlement Agreement, which I have
here, and I don't want to get into the substance, I
just want to look at the date.
A Okay.
QO You signed it on the 19th of June?
A VES.
Q My question was going to be, between the filing
of the Complaint in April and then when this was
signed the 19th of June, do you remember if Mr. Bowers
had resigned prior to you signing the agreement?
A Yes, he had.
Q Okay. When you made the -- when you signed your
charge -- when you signed your charge right here, what
is that date there?

MR. PORTER: December 2018.

MR. KEES: Yes.

MR. PORTER: December 20 of 2018.

MR. KEES: Yes. I'm sorry. Let me go

to the -- I've got two here.

BY MR. KEES:
O The first one is the one I wanted to look at.

Right here, when you signed your charge on April 3rd

ef 2018 -=
A Yes, sir.
Q -- do you remember if he was still employed at

 

22e95b38-ac8d-4538-b810-5e0f1236d0ce

 
